Filed by Macquarie Infrastructure Company LLC (Commission File No. 001-32384) Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934 Subject Company: Macquarie Infrastructure Company LLC (Registration Statement No. 333- 202162) UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 18, 2015 MACQUARIE INFRASTRUCTURE COMPANY LLC (Exact name of registrant as specified in its charter) Delaware 001-32384 43-2052503 (State or other jurisdiction of incorporation) Commission File Number (IRS Employer Identification No.) 125 West 55th Street, New York, New York (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (212)231-1000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): x Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o
